DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omagari et al. (U.S. 20110149316 A1) in view of Akahane (CN 107264056 A) and Muramatsu et al. JP 2019098676 A.
Omagari et al. discloses, with regards to claim:
1. A correction value setting method, comprising: 
a recording step (fig. 4, S405) for driving a recording head ( [0004], fig. 3, element 220), thereby recording, on a recording medium, a test pattern (figs. 3 and 9) in which a plurality of patches having densities different from each other are arranged; 
a reading step (S406) for reading the test pattern recorded on the recording medium ( [0004], fig. 3, element 230, [0027] ); 

a setting step for setting a correction value for each of the raster lines as a correction value to be used for recording processing [0004], 
wherein 60SE-US215031 when a patch with a maximum density of the plurality of patches constituting the test pattern is a first patch, and patches other than the first patch among the plurality of patches constituting the test pattern are second patches, recording is performed, in the recording step, so that a length in the second direction of the first patch is greater than a length in the second direction of at least one of the second patches ( [0007]-[0009] ).  
3. The correction value setting method according to claim 1, wherein, in the recording step, each of a plurality of the second patches is recorded so that a patch having a higher density has a greater length in the second direction ( [0007]-[0009] ).  
  
6. A test pattern recording method for driving a recording head, thereby recording a test pattern on a recording medium, wherein when a patch with a maximum density in the test pattern in which a plurality of patches having densities different from each other are arranged in a second direction that intersects the first direction is a first patch, and patches other than the first patch among the plurality of patches constituting the test pattern are second patches, the test pattern is recorded so that a length in the second 
7. A test pattern recording device for driving a recording head, thereby recording a test pattern on a recording medium, wherein when a patch with a maximum density in the test pattern in which a plurality of patches having densities different from each other are arranged in a second direction that intersects the first direction is a first patch, and patches other than the first patch among the plurality of patches constituting the test pattern are second patches, the test pattern is recorded so that a length in the second direction of the first patch is greater than a length in the second direction of at least one of the second patches (fig. 9).

Omagari et al. does not disclose, with regards to claim:
1, 6 and 7, a plurality of nozzles arranged in a first direction to discharge ink from the nozzles; and
Patches arranged in a second direction that intersects the first direction.
4. The correction value setting method according to claim 1, wherein 62SE-US215031 the first direction obliquely intersects the second direction.
However, Akahane discloses a print head having different colored nozzle arrays arranged in a first direction, and arranged obliquely (fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a printhead with color nozzle rows arranged obliquely.
The reason for performing the modification would have been to provide a printhead which is easy to manufacture with a higher resolution.

However, Omagari et al. discloses adjusting the length of the patches to provide appropriate measurement time without unnecessarily increasing the patch reading time [0009].
Meanwhile, Muramatsu et al. discloses a series of patches continuously arranged without a gap (figs. 2-4). 
Adjusting the position of the test patches would have been within the ordinary skill in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the patches so that a plurality are continuously arranged without a gap between adjacent ones of the plurality of patches, as is done in Muramatsu.
The reason for performing the modification would have been to reduce the scanning time. Eliminating the gap between patches allows the patches to be larger to increase the measurement time, while eliminating time wasted scanning blank areas of the print medium. This enhances the effect of higher accuracy and reduced scanning time that is taught by Omagari et al.
The combination of Omagari and Akahane discloses, with regards to claim:
2. The correction value setting method according to claim 1, wherein the recording head includes a first nozzle row in which a plurality of nozzles for discharging black ink are arranged in the first direction, and a second nozzle row in which a plurality 

	With regards to claim 5, Omagari et al. does not disclose:
5. The correction value setting method according to claim 1, wherein in the recording step, when, among a first recording mode in which a first recording medium is used as the recording medium and a second recording mode in which a second recording medium, in which ink more easily bleeds than in the first recording medium, is used as the recording medium, the first recording mode is designated, the test pattern is recorded on the first recording medium so that a length in the second direction of the first patch is greater than a length in the second direction of at least one of the second patches, and when the second recording mode is designated, the test pattern is recorded on the second recording medium so that the length in the second direction of the first patch is identical to the length in the second direction of the second patch.  
However, Omagari et al. discloses accounting for the different densities of different recording media ( [0037], [0045]).

The reason for performing the modification would have been to provide appropriate pattern lengths that enable accurate detection on different media types which have different characteristics. 

Response to Arguments
Applicant's arguments have been fully considered. The benefit of reducing the white space on the page to prevent interference with the reading of the patterns is noted. However, the prior art, by way of the increased patch size based on density, increases accuracy of measurement while preventing the scanning time from being unnecessarily long. 
Considering the teachings of the prior art references, and the level of ordinary skill in the art, eliminating the gaps between the patches would have been an obvious modification to enhance the benefits identified by Omagari et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896